PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/828,054
Filing Date: 30 Nov 2017
Appellant(s): Hazzard et al.



__________________
Jeffrey R. Joseph  
Reg. No. 52,204
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 19 February 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

(2) Response to Argument
Examiner’s Note:  The Examiner has observed page and line numbers indicated for several citations by the Appellant are inconsistent with the Specification as filed on 30 November 2017. 

IV. Argument 
Group 1 - (Claim 1)
With respect to the Appellant’s argument, 
obtain a water usage profile
This portion of claim 1 is clearly described in the pending application sufficiently to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Appellant was in possession of the invention as now claimed. (see Brief, pg. 7, paragraphs 1-2)
The Examiner respectfully disagrees.
in isolation.  However, the Appellant has neither addressed the limitation of “obtain, via the communication circuit, a water usage profile” in its entirety as recited in claim 1 nor provided support for the limitation with the combination of additional limitations in claim 1.  Wherein, the Appellant has not addressed the rejection as set forth in the Final Office Action mailed on 25 August 2021 (recited below for brevity).  

Claim 1:
the system configured to:
obtain, via the communication circuit, a water usage profile;
determine a set of temperature set points for the set of water demand modes based on the water usage profile and the one or more items, each water demand mode having at least one temperature set point;
obtain a selected water demand mode from the set of water demand modes from the water heater;
adjust a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and
update the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern. (in lines 6-17)

In summary, the Examiner has not found support for the combination of a system configured to obtain, via the communication circuit, a water usage profile; determine a set of temperature set points for the set of water demand modes based on the water usage profile and the one or more items, each water demand mode having at least one temperature set point; obtain a selected water demand mode from the set of water demand modes from the water heater; adjust a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand update the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

Therefore, the argument is found unpersuasive pursuant to the Appellant’s failure to provide support for the limitation (“obtain, via the communication circuit, a water usage profile”) in its entirety and lack of support for limitation in combination with the additional limitations of claim 1. 

In regards to the Appellant’s argument, 
determine a set of temperature set points for the set of water demand modes based on the water usage profile, each water demand mode having at least one temperature set point
This portion of claim 1 is clearly described in the pending application sufficiently to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Appellant was in possession of the invention as now claimed.  (see Brief, pg. 8, paragraphs 1-2)

The Examiner respectfully disagrees.

	The Appellant recites:
… beginning at page 3, line 27, Appellant’s application describes that:

Instead of having control knob settings like “Hot, A, B, C, Very Hot”, the control knob may have settings like “Hot, Light Demand, Medium Demand, High Demand, Very Hot”. The “Hot” and “Very Hot” settings may be unchanged from their present operation. The settings may control the set point. There may also be intermediate or additional fixed set points, but those are not necessarily shown in the Figures herein. However, the demand modes may provide hot water at 

Beginning at page 5, line 29, Appellant’s application describes that:
The software may provide for an interactive screen where consumers answer key questions about their hot water usage. This approach may allow the device to change water heater set points and optimize operation of the water heater.

Beginning at page 29, line 28, Appellant’s application describes that:

Figure 3 is a diagram of activity relative to a demand that may be based on usage patterns. The various items of activity may be indicated as steps, blocks, symbols or the like. Symbol 12 may indicate a user that places the control knob in one of the demand nodes. A set point may equal A, B or C, depending on light, medium or high demand, as indicated in symbol 13.  (Brief, pg. 8, paragraphs 2-7) 

The Appellant’s Specification indicates temperature set points for a set of water demand modes are based consumers answers to questions about their hot water usage, and not an obtained water usage profile.  Further, the Examiner recognizes the Appellant has not addressed the rejection as set forth in the Final Office Action mailed on 25 August 2021 (recited below for brevity).  

Claim 1:
the system configured to:
obtain, via the communication circuit, a water usage profile;
determine a set of temperature set points for the set of water demand modes based on the water usage profile and the one or more items, each water demand mode having at least one temperature set point;
obtain a selected water demand mode from the set of water demand modes from the water heater;
adjust a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and
update the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern. (in lines 6-17)

In summary, the Examiner has not found support for the combination of a system configured to obtain, via the communication circuit, a water usage profile; determine a set of temperature set points for the set of water demand modes based on the water usage profile and the one or more items, each water demand mode having at least one temperature set point; obtain a selected water demand mode from the set of water demand modes from the water heater; adjust a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and update the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

Therefore, the argument is not persuasive since the Appellant has failed to provide adequate support for the limitation “determine a set of temperature set points for the set of water demand modes based on the water usage profile and the one or more items, each water demand mode having at least one temperature set point”; as well as, provide support for the limitation in combination with the additional limitations of claim 1. 

With respect to the Appellant’s argument, 
obtain a selected water demand mode from the set of water demand modes from the water heater 
This portion of claim 1 is clearly described in the pending application sufficiently to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Appellant was in possession of 
The Examiner respectfully disagrees.

The Examiner recognizes the portions of the Specification provided by the Appellant recite “obtain an elected water demand mode from the set of water demand modes from the water heater” in isolation.  In addition, the Appellant has not provided support for the limitation with the combination of additional limitations in claim 1 to address the rejection as set forth in the Final Office Action mailed on 25 August 2021 (recited below for brevity).  

Claim 1:
the system configured to:
obtain, via the communication circuit, a water usage profile;
determine a set of temperature set points for the set of water demand modes based on the water usage profile and the one or more items, each water demand mode having at least one temperature set point;
obtain a selected water demand mode from the set of water demand modes from the water heater;
adjust a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and
update the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern. (in lines 6-17)

In summary, the Examiner has not found support for the combination of a system configured to obtain, via the communication circuit, a water usage profile; determine a set of temperature set points for the set of water demand modes based on the water usage profile and the one or more items, each water demand mode having at least one temperature set point; obtain a selected water demand mode from the set of water demand modes from the water heater; adjust a temperature of water in the water heater to a update the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

Therefore, the argument is found unpersuasive due to the Appellant’s failure to provide support for the limitation (“obtain a selected water demand mode from the set of water demand modes from the water heater”), as well as, offer support for the limitation in combination with the additional limitations in claim 1. 

In regards to the Appellant’s argument, 
adjust a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode
This portion of claim 1 is clearly described in the pending application sufficiently to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Appellant was in possession of the invention as now claimed.  (see Brief, pg. 9, paragraphs 7-8)
The Examiner respectfully disagrees.

The citations provided by the Appellant are directed to periodically applying power to a Vesta controller to wake it up to read water temperatures to initiate a burn cycle if the water temperature has dropped to a certain level.  The recitations do not provided support for “adjust(ing) a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode”.  Further, Appellant has not provided support for the limitation with the combination of additional limitations in claim 1 to address the rejection as set forth in the Final Office Action mailed on 25 August 2021 (recited below for brevity).
Claim 1:
the system configured to:
obtain, via the communication circuit, a water usage profile;
determine a set of temperature set points for the set of water demand modes based on the water usage profile and the one or more items, each water demand mode having at least one temperature set point;
obtain a selected water demand mode from the set of water demand modes from the water heater;
adjust a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and
update the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern. (in lines 6-17)

In summary, the Examiner has not found support for the combination of a system configured to obtain, via the communication circuit, a water usage profile; determine a set of temperature set points for the set of water demand modes based on the water usage profile and the one or more items, each water demand mode having at least one temperature set point; obtain a selected water demand mode from the set of water demand modes from the water heater; adjust a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and update the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

Therefore, the argument is found unpersuasive due to the Appellant’s failure to provide sufficient support for the limitation (“adjust a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode”) and lack of support for limitation in combination of additional limitations in claim 1. 
With regards to the Appellant’s argument,
update the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern
This portion of claim 1 is clearly described in the pending application sufficiently to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Appellant was in possession of the invention as now claimed.  (see Brief, pg. 10, paragraphs 2-3)
The citations and Figure 11 provided by the Appellant disparately disclose a control knob for setting set points of a water heater, optimizing operation of a water heater based on based on consumers answers to questions, updating a daily usage profile based on a monitoring of the water usage for seven days, and overriding temperatures using a control algorithm; these citations do not provide support for “updat(ing) the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern”.  In addition, the Examiner recognizes the Appellant has not addressed the rejection as set forth in the Final Office Action mailed on 25 August 2021 (recited below for brevity).  

Claim 1:
the system configured to:
obtain, via the communication circuit, a water usage profile;
determine a set of temperature set points for the set of water demand modes based on the water usage profile and the one or more items, each water demand mode having at least one temperature set point;
obtain a selected water demand mode from the set of water demand modes from the water heater;
adjust a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and
update the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern. (in lines 6-17)

In summary, the Examiner has not found support for the combination of a system configured to obtain, via the communication circuit, a water usage profile; determine a set of temperature set points for the set of water demand modes based on the water usage profile and the one or more items, each water demand mode having at least one temperature set point; obtain a selected water demand mode from the set of water demand modes from the water heater; adjust a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and update the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

Therefore, the argument is not persuasive since the Appellant has failed to provide adequate support for the limitation “update the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern”; as well as, provide support for the limitation in combination with the additional limitations of claim 1. 

Group 2 - (Claims 2-10 and 12)
With respect to the Appellant’s argument, 
Claims 2-10 and 12 are dependent on independent claim 1. In the rejection of claims 2-10 and 12, the Examiner rejected the claims based on their dependence on claim 1 without any additional 

The Examiner respectfully disagrees.  

	The Examiner refers to the above response, pgs. 2-11, paragraphs 1. - 5. of this Office action, and the argument herein as addressed. 

Group 3 - (Claim 11)
In regards to the Appellant’s argument, “Claims 11 is dependent on independent claim 1. In the rejection of claim 11, the Examiner alleged that support for the features of claim 11 could not be found in Appellant’s originally-filed disclosure.”  (see Brief, pg. 11, paragraph 5)  The Examiner respectfully disagrees.  

The Appellant has presented disparate citations for a control knob and a control device embedded in a control unit of an appliance; however, the Appellant has not provided any explanation as to how the citations disclose “the control device
comprises a control knob for selecting a level amount of hot water demand or temperature of hot water”.  Hence, the Appellant’s argument is found unpersuasive and the rejection set forth in the Final Office Action mailed on 25 August 2020 is maintained.

Group 4 - (Claim 21)
With respect to the Appellant’s argument, 
loading a water usage profile to a control device connected to the water heater

The Examiner respectfully disagrees.

The citations provided by the Appellant recites developing a usage profile for controlling a water heater and connecting a device to the water heater to load a user profile into a control; however, the citations do not recite the usage profile is loaded into a control device connected to water heater.  Further, the Examiner recognizes the Appellant has not addressed the rejection as set forth in the Final Office Action mailed on 25 August 2021 (recited below for brevity).  

Claim 21:
loading a water usage profile to a control device connected to the water heater; 
determining, by the control device, a set of temperature set points for the set of water demand modes based on the water usage profile, each water demand mode having at least one temperature set point;
obtaining, at the water heater, a selected water demand mode from the set of water demand modes;
adjusting, by the water heater, a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and 
updating, by the control device, the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

In summary, the Examiner has not found support for the combination of loading a water usage profile to a control device connected to the water heater; determining, by the control device, a set of temperature set points for the set of water demand obtaining, at the water heater, a selected water demand mode from the set of water demand modes; adjusting, by the water heater, a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and updating, by the control device, the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

Therefore, the argument is found unpersuasive since the Appellant has failed to provide adequate support for the limitation “loading a water usage profile to a control device connected to the water heater”; as well as, provide support for the limitation in combination with the additional limitations of claim 21. 

In regards to the Appellant’s argument, 
determining, by the control device, a set of temperature set points for the set of water demand modes based on the water usage profile, each water demand mode having at least one temperature set point
This portion of claim 21 is clearly described in the pending application sufficiently to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Appellant was in possession of the invention as now claimed.  (see Brief, pg. 13, paragraph 3-4)
	The Examiner respectfully disagrees.

The Appellant recites:
… beginning at page 3, line 27, Appellant’s application describes that:

Instead of having control knob settings like “Hot, A, B, C, Very Hot”, the control knob may have settings like “Hot, Light Demand, Medium Demand, High Demand, 

Beginning at page 5, line 29, Appellant’s application describes that:

The software may provide for an interactive screen where consumers answer key questions about their hot water usage. This approach may allow the device to change water heater set points and optimize operation of the water heater.

Beginning at page 29, line 28, Appellant’s application describes that:

Figure 3 is a diagram of activity relative to a demand that may be based on usage patterns. The various items of activity may be indicated as steps, blocks, symbols or the like. Symbol 12 may indicate a user that places the control knob in one of the demand nodes. A set point may equal A, B or C, depending on light, medium or high demand, as indicated in symbol 13.  (Brief, pg. 8, paragraphs 2-7) 

The Appellant’s Specification indicates temperature set points for a set of water demand modes are based consumers answers to questions about their hot water usage, and not an obtained water usage profile.  In addition, the Examiner recognizes the Appellant has not addressed the rejection as set forth in the Final Office Action mailed on 25 August 2021 (recited below for brevity).  

Claim 21:
loading a water usage profile to a control device connected to the water heater; 
determining, by the control device, a set of temperature set points for the set of water demand modes based on the water usage profile, each water demand mode having at least one temperature set point;
obtaining, at the water heater, a selected water demand mode from the set of water demand modes;
adjusting, by the water heater, a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and 
updating, by the control device, the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

In summary, the Examiner has not found support for the combination of loading a water usage profile to a control device connected to the water heater; determining, by the control device, a set of temperature set points for the set of water demand modes based on the water usage profile, each water demand mode having at least one temperature set point; obtaining, at the water heater, a selected water demand mode from the set of water demand modes; adjusting, by the water heater, a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and updating, by the control device, the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

Therefore, the argument is not persuasive since the Appellant has failed to provide adequate support for the limitation “determining, by the control device, a set of temperature set points for the set of water demand modes based on the water usage profile, each water demand mode having at least one temperature set point”; as well as, provide support for the limitation in combination with the additional limitations of claim 21. 

With respect to the Appellant’s argument, 
obtaining, at the water heater, a selected water demand mode from the set of water demand modes
This portion of claim 21 is clearly described in the pending application sufficiently to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Appellant was in possession of the invention as now claimed.  (see Brief, pg. 14, paragraph 2-3)
The Examiner respectfully disagrees.

The Examiner recognizes the portions of the Specification provided by the Appellant recite “obtaining, at the water heater, a selected water demand mode from the set of water demand modes” in isolation.  Further, the Appellant has not provided support for the limitation with the combination of additional limitations in claim 21 to address the rejection as set forth in the Final Office Action mailed on 25 August 2021 (recited below for brevity).  

Claim 21:
loading a water usage profile to a control device connected to the water heater; 
determining, by the control device, a set of temperature set points for the set of water demand modes based on the water usage profile, each water demand mode having at least one temperature set point;
obtaining, at the water heater, a selected water demand mode from the set of water demand modes;
adjusting, by the water heater, a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and 
updating, by the control device, the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

loading a water usage profile to a control device connected to the water heater; determining, by the control device, a set of temperature set points for the set of water demand modes based on the water usage profile, each water demand mode having at least one temperature set point; obtaining, at the water heater, a selected water demand mode from the set of water demand modes; adjusting, by the water heater, a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and updating, by the control device, the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

Therefore, the argument is unpersuasive due to the Appellant’s failure to provide support for the limitation (“obtaining, at the water heater, a selected water demand mode from the set of water demand modes”) with the combination of additional limitations in claim 21. 

In regards to the Appellant’s argument, 
adjusting a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode
This portion of claim 21 is clearly described in the pending application sufficiently to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Appellant was in possession of the invention as now claimed. (see Brief, pg. 15, paragraphs 1-2)
The Examiner respectfully disagrees.

The citations provided by the Appellant are directed to periodically applying power to a Vesta controller to wake it up to read water temperatures to initiate a burn the selected water demand mode”.  In addition, Appellant has not provided support for the limitation with the combination of additional limitations in claim 21 to address the rejection as set forth in the Final Office Action mailed on 25 August 2021 (recited below for brevity).  

Claim 21:
loading a water usage profile to a control device connected to the water heater; 
determining, by the control device, a set of temperature set points for the set of water demand modes based on the water usage profile, each water demand mode having at least one temperature set point;
obtaining, at the water heater, a selected water demand mode from the set of water demand modes;
adjusting, by the water heater, a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and 
updating, by the control device, the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

In summary, the Examiner has not found support for the combination of loading a water usage profile to a control device connected to the water heater; determining, by the control device, a set of temperature set points for the set of water demand modes based on the water usage profile, each water demand mode having at least one temperature set point; obtaining, at the water heater, a selected water demand mode from the set of water demand modes; adjusting, by the water heater, a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and updating, by the 

Therefore, the argument is not persuasive due to the Appellant’s failure to provide sufficient support for the limitation (“adjusting a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode”) and lack of support for limitation in combination of additional limitations in claim 21. 

With respect to the Appellant’s argument, 
updating, by the control device, the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern
This portion of claim 21 is clearly described in the pending application sufficiently to convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Appellant was in possession of the invention as now claimed.  (see Remarks, pg. 15, paragraphs 6-7).  The Examiner respectfully disagrees.

The citations and Figure 11 provided by the Appellant disparately disclose a control knob for setting set points of a water heater, optimizing operation of a water heater based on based on consumers answers to questions, updating a daily usage profile based on a monitoring of the water usage for seven days, and overriding temperatures using a control algorithm; these citations do not provide support for “updating, by the control device, the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern”.  In addition, the Examiner recognizes the Appellant has 

Claim 21:
loading a water usage profile to a control device connected to the water heater; 
determining, by the control device, a set of temperature set points for the set of water demand modes based on the water usage profile, each water demand mode having at least one temperature set point;
obtaining, at the water heater, a selected water demand mode from the set of water demand modes;
adjusting, by the water heater, a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and 
updating, by the control device, the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

In summary, the Examiner has not found support for the combination of loading a water usage profile to a control device connected to the water heater; determining, by the control device, a set of temperature set points for the set of water demand modes based on the water usage profile, each water demand mode having at least one temperature set point; obtaining, at the water heater, a selected water demand mode from the set of water demand modes; adjusting, by the water heater, a temperature of water in the water heater to a determined temperature set point of the set of temperature set points for the selected water demand mode; and updating, by the control device, the set of temperature set points for the set of water demand modes based on a user input to the water usage profile and based on a monitored water usage pattern.

Therefore, the argument is found unpersuasive since the Appellant has failed to provide adequate support for the limitation “updating, by the control device, the set of 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/JENNIFER L NORTON/Primary Examiner, Art Unit 2117              
                                                                                                                                                                                    Conferees:
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.